Opinion issued May 15, 2008













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01087-CR
____________

JOHN MORRIS BILLINGSLEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 991898



 
MEMORANDUM  OPINION
           On May 8, 2008, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).